DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/10/2022 has been entered.
 Drawings
The drawings were received on 8/10/2022.  These drawings are acceptable.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
 	In claims 1 and 7, the recitation “when compensating for a value corresponding to a conversion power loss in the metering data” is not disclosed in the specification as occurring in the watt-hour meter as recited. The specification discloses “the metering system of the power system may utilize the vehicle model information when compensating for a value corresponding to the conversion power loss in the metering data”, i.e., the compensating occurs at “the metering system of the power system” and not the electric vehicle. 
 	In claims 1 and 7, it is not clear what is meant by the amended recitations “utilizes a vehicle model information when compensating for a value corresponding to a conversion power loss in the metering data”. In particular, the electric vehicle as shown in Figures 2 and 3 does not include a converter or charging unit, as the converter/charging unit is shown as an external component 310 in Figure 4. It is therefore not clear why or how the vehicle model information would provide insight on conversion power loss as any conversion power loss would be external to the vehicle. It is also not clear what is meant by or what constitutes the compensating. Claims 1 and 7 are objected to but may also be rejected under 35 USC 112(a) or 35 USC 112(b). Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRIDGES (US 2016/0347195) in view of MATSUNAGA (US 2013/0311017)
	Regarding claim 1, BRIDGES disclose an electric vehicle (200, Fig. 2A) having a watt-hour meter (824, Fig. 8A; meter is part of 134, Figs. 2A and 8A), the electric vehicle comprising: 
 	a battery provided in the electric vehicle (202, Figs. 2A and 8A); 
 	a connector (e.g., comprising connection between 202 and 804, Fig. 8A; or comprising the connection to charging station disclosed in ¶ 0223-0224) which is provided in the electric vehicle and connected to an electric vehicle charger (214, Fig. 2B & 8B) in a wired manner or a short-range wireless manner (wired connections are depicted and disclosed; ¶ 0054-0055, 0137) so as to receive power from the electric vehicle charger and deliver the power to the battery or to receive power from the battery and deliver the power to the electric vehicle charger (¶ 0169, 0183, 0222-0225, 0288);
 	a watt-hour meter (824) which is provided in the electric vehicle and meters the power delivered through the connector (¶ 0136, 0149, 0155); and 
 	an output unit which is provided in the electric vehicle and outputs or remotely transmits metering data of the watt-hour meter (¶ 0136-0155),
 	wherein the watt-hour meter meters the charged power by accumulating the charged power for the predetermined period (¶ 0155; ¶ 0086, 0111, 0121, 0122-0126: e.g., based on a schedule; ¶ 0107: e.g., based on a day of week) when the electric vehicle is charged from a plurality of electric vehicle chargers (214, Figs. 2B & 8B) for a predetermined period (¶ 0155; ¶ 0086, 0111, 0121, 0122-0126: e.g., based on a schedule; ¶ 0107: e.g., based on a day of week) in a distributed manner (¶ 0183: any of a number of geographically dispersed charging components 214; ¶ 0212: recharge at any number of different locations).
 	BRIDGES fails to disclose the watt-hour meter utilizes a vehicle model information when compensating for a value corresponding to a conversion power loss in the metering data.
 	MATSUNAGA discloses the watt-hour meter utilizes a vehicle model information (¶ 0037, 0045, 0066) when compensating for a value corresponding to a conversion power loss in the metering data (¶ 0055, 0059).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include compensating for a value corresponding to a conversion power loss in order to remove inconsistency between the amount of power measured by an out-of-vehicle apparatus and the amount of power measured by an EV (MATSUNAGA, ¶ 0011).
 	Regarding claim 2, BRIDGES discloses the watt-hour meter is disposed in the connector (¶ 0136, 0149, 0155: the meter can be considered part of the connector).
 	Regarding claim 3, BRIDGES discloses the output unit remotely transmits identification information of the electric vehicle together with the metering data (¶ 0090, 0168, 0182; ¶ 0151: registers itself), wherein the identification information is a vehicle model information of the electric vehicle (¶ 0186, 0220).
 	Regarding claim 4, BRIDGES discloses the output unit remotely transmits the metering data of the watt-hour meter to a data concentration unit (DCU) for receiving metering data from an electricity receiver watt-hour meter which meters power supplied to the electricity receiver in a power system (¶ 0139, 0148, 0152-0155).
 	Regarding claim 5, BRIDGES discloses the output unit remotely transmits the metering data of the watt-hour meter to an electricity receiver watt-hour meter which meters power supplied to the electricity receiver in a power system (¶ 0139, 0148, 0152-0155).
 	Regarding claim 6, BRIDGES discloses the output unit generates electric charge information on the basis of the metering data of the watt-hour meter and remotely transmits the electric charge information to a portable terminal (¶ 0216, 0288).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRIDGES in view of LENZ (WO 2018/156732A1) and further in view of MATSUNAGA.
 	Regarding claim 7, BRIDGES discloses a mobile distributed power source operating system (abstract, ¶ 0049-0050) comprising: 
 	a mobile distributed power source (202, Figs. 2A, 2B, 8A, and 8B); 
 	an external energy storage unit (e.g., 128, Fig. 1) which is connected to a power system (¶ 0036, 0050; connection to grid shown in Fig. 1); 
 	a watt-hour meter (824) which is provided in the mobile distributed power source and meters the power (¶ 0136, 0149, 0155) which is delivered to or provided from the power system (e.g., via the connection to charging station disclosed in ¶ 0222-0225; ¶ 0169, 0183, 0288); and 
 	an output unit which is provided in the mobile distributed power source and outputs or remotely transmits metering data of the watt-hour meter (¶ 0136-0155).
 	BRIDGES fails to disclose the external energy storage unit receives power from the mobile distributed power source; the electric vehicle moves to the power system to transmit the power to the external energy storage unit when a state of charge of some of the energy storage unit is low; and the watt-hour meter meters the power which is delivered to the energy storage unit by the mobile distributed power source.
 	LENZ discloses the external energy storage unit (220, Fig. 3) receives power from the mobile distributed power source (255, Fig. 3); and the electric vehicle moves to the power system (10, 20, 214, Fig. 3) to transmit the power to the external energy storage unit when a state of charge of some of the energy storage unit is low (¶ 0114: charging instruction signals may be transmitted to provide that power supplied from the EV is stored as energy in the storage system 220). Including the feature of the external energy storage unit receiving power from the mobile distributed power source as disclosed in LENZ in the mobile distributed power source operating system of BRIDGES would provide the watt-hour meter metering the power which is delivered to the energy storage unit by the mobile distributed power source. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the external energy storage unit receiving power from the mobile distributed power source in order to increase the availability of power for the external energy storage unit and therefore ensure the power system is capable of satisfying predetermined power consumption requirements of consumption devices (LENZ, ¶ 0011).
 	BRIDGES fails to disclose the watt-hour meter utilizes a vehicle model information when compensating for a value corresponding to a conversion power loss in the metering data.
 	MATSUNAGA discloses the watt-hour meter utilizes a vehicle model information (¶ 0037, 0045, 0066) when compensating for a value corresponding to a conversion power loss in the metering data (¶ 0055, 0059).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include compensating for a value corresponding to a conversion power loss in order to remove inconsistency between the amount of power measured by an out-of-vehicle apparatus and the amount of power measured by an EV (MATSUNAGA, ¶ 0011).
 	Regarding claim 8, BRIDGES discloses a power generation unit provided in the mobile distributed power source (¶ 0134, 0151, 0167, 0217).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 30, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 30, 2022